DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada USPA 2016/0256583 A1.
Regarding claims 5, 6 and 9, Yamada discloses a deodorizing filter medium (Abstract), comprising a sheet-shaped base comprising a fiber (paragraph 66) and a deodorant-containing part joined to a surface of the fiber (paragraph 66), wherein the base is a woven fabric or nonwoven fabric (paragraph 33), wherein the deodorant-containing part comprises an acid salt of an aminoguanidine (paragraph 43), an inorganic carrier carrying the acid salt of the aminoguanidine (paragraph 43), an adhesive resin (paragraph 55), and a surfactant (paragraph 75), a content of the acid salt of the aminoguanidine is 15-200 parts by mass based on 100 parts by mass of a content of the inorganic carrier (paragraphs 74 and 76), and the surfactant is at least one selected from the group consisting of an anionic surfactant and a nonionic surfactant (the surfactant is necessarily either anionic or nonionic). Yamada discloses that a content ratio of the acid salt of the aminoguanidine is in a range of 1% to 50% by mass based on the base (paragraph 76). 
In the alternative, if the surfactant of Yamada is not necessarily either anionic or nonionic, it nevertheless would have been obvious to one having ordinary skill in the art to have the surfactant be either of these well-known surfactants, as is generally well-known in the art (see, for example, USPA 2010/0297053 paragraph 80). MPEP 2144.03 (A-E). Furthermore, in the alternative, if Yamada does not explicitly disclose the content ratios, it nevertheless would have been obvious to optimize the various content ratios since the content ratios are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal filtration. MPEP 2144.05.
Yamada does not explicitly disclose that the content of the surfactant is in a range of 0.1 to 60 parts by mass based on 100 parts by mass of the inorganic carrier. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of surfactant is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal dispersion without impairing performance. MPEP 2144.05. One having ordinary skill in the art would expect some amount of surfactant within the incredibly large claimed range to be suitable. 
Regarding claim 7, Yamada discloses an air permeability in a range of 10 to 500 cm.sup.3/(cm.sup.2s) (Abstract). 
Regarding claim 8, Yamada does not explicitly disclose a carrying member. However, the use of a carrying member, such as a frame, to support such a filter is well-known in the art and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include such a carrying member to support the filter of Yamada. MPEP 2144.03 (A-E). 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa USPA 2010/0297053 A1.
Regarding claims 5, 6 and 9, Hirukawa discloses a deodorizing filter medium (paragraph 15), comprising a sheet-shaped base comprising a fiber (paragraph 16) and a deodorant-containing part joined to a surface of the fiber (paragraphs 16 and 57), wherein the base is a woven fabric or nonwoven fabric (paragraph 91), wherein the deodorant-containing part comprises an acid salt of an aminoguanidine (paragraph 15), an inorganic carrier carrying the acid salt of the aminoguanidine (Abstract: inorganic powder), an adhesive resin (paragraph 91), and a surfactant (paragraph 80), a content of the acid salt of the aminoguanidine is 15-200 parts by mass based on 100 parts by mass of a content of the inorganic carrier (paragraph 90), and the surfactant is at least one selected from the group consisting of an anionic surfactant and a nonionic surfactant (paragraph 80). Hirukawa discloses that a content ratio of the acid salt of the aminoguanidine is in a range of 1% to 50% by mass based on the base (paragraph 90). 
In the alternative, if Hirukawa does not explicitly disclose the content ratios, it nevertheless would have been obvious to optimize the various content ratios since the content ratios are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal filtration. MPEP 2144.05.
Hirukawa does not explicitly disclose that the content of the surfactant is in a range of 0.1 to 60 parts by mass based on 100 parts by mass of the inorganic carrier. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of surfactant is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal dispersion without impairing performance (see paragraph 102). MPEP 2144.05. One having ordinary skill in the art would expect some amount of surfactant within the incredibly large claimed range to be suitable. 
Regarding claim 7, Hirukawa does not explicitly disclose an air permeability in a range of 10 to 500 cm.sup.3/(cm.sup.2s). However, absent a proper showing of criticality or unexpected results, the air 
Regarding claim 8, Hirukawa does not explicitly disclose a carrying member. However, the use of a carrying member, such as a frame, to support such a filter is well-known in the art and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include such a carrying member to support the filter of Yamada. MPEP 2144.03 (A-E). 

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not disclose an acid salt of an aminoguanidine in the range of 15 to 200 parts by mass based on 100 parts by mass of a content of an inorganic carrier. However, even if the references do not explicitly disclose the content ratios, it nevertheless would have been obvious to optimize the various content ratios since the content ratios are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal filtration. MPEP 2144.05.
Applicant argues that the references fail to disclose the claimed deodorizing filter medium with sufficient specificity. However, finding the correct amount of surfactant would have been obvious to one having ordinary skill in the art, as acknowledged by Hirukawa in paragraph 102. 
Applicant argues that the references do not disclose a deodorant-containing processing liquid that is excellent in stability, easy to handle, and suitable for producing a deodorizing product for aldehyde-based gases whose impregnation amount of a deodorant is high, but using an anionic or nonionic surfactant. However, the claims do not require any of these things, rather the claims merely require the use of such a surfactant, which is taught by both references. 
Regarding Applicant’s arguments about the amount of surfactant, it is noted that absent a proper showing of criticality or unexpected results, the amount of surfactant is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal dispersion without impairing performance (see paragraph 102). MPEP 2144.05. One having ordinary skill in the art would expect some amount of surfactant within the incredibly large claimed range to be suitable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776